DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-8 are pending.
Claim 1 is canceled.
Claims 2, 4, and 6 are amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US 4884689).
Regarding claim 2, Su discloses a container comprising a bag body defining an inner cavity (4) an upper cover (12), a horizontal partition plate (Fig.3, 31) and a plurality of vertical partition plates (3), wherein an inner cavity of the bag body is partitioned by the horizontal partition plate and the vertical partition plates into a plurality of lattices (Fig.3), the plurality of vertical partition plates (Su, 3)  include 1 in the fig. below) , and front ends of the first vertical partition plates are received in the grooves in the front plate of the bag body (annotated as 2 in the fig. below); and front ends of the second vertical partition plates are received in the grooves in the back side of the horizontal partition plate (annotated as 3 in the fig. below), and rear ends of the second vertical partition plates are received in the grooves in the back plate of the bag body (annotated as 4 in the fig. below), thereby dimensions of the lattices of the inner cavity of the bag body partitioned by the first vertical partition plates and the second vertical partition plates are variable through arranging a position of the first and second vertical partition plates (Su, Abstract “ […] the compartments in the tool case for collection of a variety of accessories are flexibly arranged according to requirement.)

    PNG
    media_image1.png
    371
    656
    media_image1.png
    Greyscale

Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). See MPEP § 2112.02(II).

Regarding claim 3, Su discloses,  the inner walls of the two sides of the bag body are provided with grooves used for fixing the horizontal partition plate, and the two ends of the horizontal partition plate are inlaid in the grooves in the inner walls of the two sides of the bag body (Su, Fig.3).

Regarding claim 4, Su discloses the number of the grooves in the front side of the horizontal partition plate (as annotated for claim 2) and the number of the grooves in the front plate of the bag body are greater than the number of the first vertical partition plates (as annotated for claim 2), and the number of the grooves in the back side of the horizontal partition plate (as annotated for claim 2) and the number of the grooves in the back plate of the bag body are greater than the number of the second vertical partition plates (as annotated for claim 2).

Regarding claim 5, Su discloses the grooves in the front plate of the bag body, the grooves in the back plate of the bag body, the grooves in the front side of the horizontal partition plate, and the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz (US 20080236611) in view of Su (US 4884689).
Regarding claim 2, Redzisz discloses, A makeup bag (Para 21), comprising a bag body and an upper cover (30).
However, Redzisz does not explicitly discloses, further comprising a horizontal partition plate and a plurality of vertical partition plates, wherein an inner cavity of the bag body is partitioned by the horizontal partition plate and the vertical partition plates into a plurality of lattices.
Su is relevant to this issue and discloses a container further comprising a horizontal partition plate (Fig.3, 31) and a plurality of vertical partition plates (3), wherein an inner cavity of the bag body is partitioned by the horizontal partition plate and the vertical partition plates into a plurality of lattices (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redzisz to incorporate a horizontal partition plate and a plurality of vertical partition plates, wherein an inner cavity of the bag body is partitioned by the horizontal 

Furthermore, Redzisz-Su discloses, the plurality of vertical partition plates (Su, 3)  include at least one first vertical partition plate (See annotated fig below) and at least one second vertical partition plate (See annotated fig below), and two ends of the horizontal partition plate are fixed to inner walls of two sides of the bag body (Su, Fig.3) ; the horizontal partition plate has two sides each provided with a plurality of vertical grooves (See annotated fig. below), and an inner wall of a front plate of the bag body and an inner wall of a back plate of the bag body are each provided with a plurality of grooves (See annotated fig. below) corresponding to the horizontal partition plate (See annotated fig. below); rear ends of the first vertical partition plates are received in the grooves in the front side of the horizontal partition plate (annotated as 1 in the fig. below) , and front ends of the first vertical partition plates are received in the grooves in the front plate of the bag body (annotated as 2 in the fig. below); and front ends of the second vertical partition plates are received in the grooves in the back side of the horizontal partition plate (annotated as 3 in the fig. below), and rear ends of the second vertical partition plates are received in the grooves in the back plate of the bag body (annotated as 4 in the fig. below), thereby dimensions of the lattices of the inner cavity of the bag body partitioned by the first vertical partition plates and the second vertical partition plates are variable through arranging a position of the first and second vertical partition plates (Su, Abstract “ […] the compartments in the tool case for collection of a variety of accessories are flexibly arranged according to requirement.)

    PNG
    media_image1.png
    371
    656
    media_image1.png
    Greyscale


Regarding claim 3, Redzisz-Su discloses the inner walls of the two sides of the bag body are provided with grooves used for fixing the horizontal partition plate, and the two ends of the horizontal partition plate are inlaid in the grooves in the inner walls of the two sides of the bag body (Su, Fig.3).

Regarding claim 4, Redzisz-Su discloses the number of the grooves in the front side of the horizontal partition plate (as annotated for claim 2) and the number of the grooves in the front plate of the bag body are greater than the number of the first vertical partition plates (as annotated for claim 2), and the number of the grooves in the back side of the horizontal partition plate (as annotated for claim 2) and the number of the grooves in the back plate of the bag body are greater than the number of the second vertical partition plates (as annotated for claim 2).

Regarding claim 5, Redzisz-Su discloses the grooves in the front plate of the bag body, the grooves in the back plate of the bag body, the grooves in the front side of the horizontal partition plate, .
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz-Su as applied to claim 2 in view of Marella (US 1885849).
Regarding claim 6, Redzisz-Su discloses, a rear end of the upper cover (30) is hinged to a rear end of the bag body (Redzisz ,Fig.5, 6; Para 4).
However, , Redzisz-Su does not explicitly discloses a plurality of vertical brush bags are horizontally arranged in the upper cover, and openings of the brush bags are close to a front end of the upper cover.
Marella is in the field of endeavor and discloses a plurality of vertical brush bags (See annotated fig. below) are horizontally arranged in the upper cover (See annotated fig. below) , and openings of the brush bags are close to a front end of the upper cover (Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redzisz-Su to incorporate a plurality of vertical brush bags are horizontally arranged in the upper cover, and openings of the brush bags are close to a front end of the upper cover as taught by Marella for the purpose of holding articles/brushes.

    PNG
    media_image2.png
    234
    421
    media_image2.png
    Greyscale


Redzisz-Su- Marella discloses the brush cover plate (24) covers the openings of the brush bags when closed (Redzisz, Fig.4, since cover 24 covers the entire surface of 30, it would also be covering the openings of the brush bag openings).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redzisz-Su-Marella as applied to claim 6 in view of Fontanesi (US 20080272024)

Regarding claim 8, Redzisz-Su-Marella does not explicitly discloses, a zippered bag is arranged in the upper cover and is arranged between the brush bags and a top plate of the upper cover, and an opening of the zippered bag is located on one side of the brush bags.
Fontanesi is relevant to this issue and discloses bag wherein a zippered bag (See annotated fig. below) is arranged in the upper cover (Fig.2,110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redzisz-Su-Marella to incorporate a zippered bag is arranged in the upper cover as taught by Fontanesi for the purpose of holding additional articles.

    PNG
    media_image3.png
    603
    440
    media_image3.png
    Greyscale

As a result of the modification, a zippered bag of Redzisz-Su-Marella- Fontanesi would be arranged in the upper cover and be arranged between the brush bags and a top plate of the upper cover (Since the brush bags are located to the rear side of the upper cover), and an opening of the zippered bag is located on one side of the brush bags.
Response to Arguments
Applicant’s amendments to the claims have overcome the previously applied 102(a)(1) rejections set forth in the Non-Final Office Action mailed on 11/01/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice. 

	
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Su is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Su discloses the use of vertical partition with groove that enables the user to arrange the space as desired.  The instant application also uses the same reasoning (Para 6) for such partition. Pursuant to MPEP $2147.01(a), a reference is analogous art to the claimed invention if: 1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.Although, Su discloses such partition for tools , the teaching of Su is considered to be relevant because it enables one of ordinary skill in the art to solve the problem which the applicant of the instant application face. Therefore, it can be concluded that the teaching of SU is reasonably pertinent to the problem faced by the inventor.   
Applicants argument related to makeup bag being light weight is not persuasive since the term “light weight” is subjective. Furthermore, these features are not currently being recited in the rejected clams. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., avoid damage caused by collisions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Section 10 of applicant’s argument is not understood since claim 2 has no long and short side. Claim 2 requires two sides each provided with a plurality of vertical groove as well as the inner wall of the front plate of the bad and inner wall of the back plate to have grooves. All these grooves and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANJIDUL ISLAM/Examiner, Art Unit 3736                   



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736